J-S24012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRIAN K.THOMPSON                           :
                                               :
                       Appellant               :   No. 275 EDA 2022

            Appeal from the PCRA Order Entered November 16, 2021
                In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0003498-2005


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                          FILED OCTOBER 21, 2022

        Brian K. Thompson appeals from the order entered in the Chester

County Court of Common Pleas on November 16, 2021, dismissing his serial

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa. C.S.A.

§§ 9541-9546 as untimely. After careful review, we affirm.

        In July 2005, Thompson shot and killed his girlfriend, who was also the

mother of his two children. At trial, Thompson claimed the shotgun went off

accidentally while he was under the influence of drugs and alcohol. To rebut

these claims, the Commonwealth presented the testimony of Richard Mack, a

friend of Thompson, who contradicted Thompson’s testimony that he had been

drinking or doing drugs on the morning in question. At the end of the jury


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24012-22


trial, Thompson was found guilty of first-degree murder and possessing an

instrument of crime. On March 16, 2006, the trial court sentenced Thompson

to an aggregate term of life imprisonment.

        Thompson filed a timely direct appeal, in which he argued, among

multiple other claims, that the Commonwealth failed to turn over material

about Mack's parole status and elicited false testimony from Mack that he was

not on parole at the time of the murder. We affirmed the judgment of sentence

and the Pennsylvania Supreme Court denied Thompson’s petition for

allowance of appeal on November 19, 2008.

        In 2009, Thompson filed a timely pro se PCRA petition. Counsel was

appointed, however Thompson was subsequently granted the right to proceed

pro se with standby counsel. Thompson later filed a pro se amended PCRA

petition, raising numerous issues including a claim of trial counsel

ineffectiveness for failing to request a bill of particulars for all of Mack’s prior

convictions. After a hearing, the PCRA court denied the PCRA petition. We

affirmed the denial, and the Pennsylvania Supreme Court later denied

Thompson’s petition for allowance of appeal.

        In 2012, Thompson filed a second pro se PCRA petition, in which he

argued the Commonwealth erred in suppressing Brady1 material regarding

Mack’s pending charges at the time of trial, and for failing to correct false



____________________________________________


1   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -2-
J-S24012-22


testimony from Mack. The PCRA court dismissed the petition as untimely. We

affirmed the dismissal, and our Supreme Court later denied Thompson’s

petition for allowance of appeal.

      In 2018, Thompson filed his third pro se PCRA petition, in which he

alleged the Commonwealth committed a Brady violation by withholding

evidence regarding Mack’s prior criminal convictions. The PCRA court

dismissed the petition as untimely. We affirmed the dismissal, and our

Supreme Court later denied Thompson’s petition for allowance of appeal.

      On September 3, 2021, Thompson filed the instant, fourth pro se PCRA

petition. The grounds of this fourth petition mirrored the claims Thompson has

previously raised on multiple occasions; Thompson asserted that information

regarding Mack’s previous criminal history was withheld from him. The PCRA

court subsequently issued notice of its intent to dismiss the petition without a

hearing pursuant to Pa.R.Crim.P. 907, finding the petition untimely. After

consideration of Thompson’s response, the PCRA court dismissed the petition.

This timely appeal followed.

      Prior to reaching the merits of Thompson’s claims on appeal, we must

consider the timeliness of his PCRA petition. See Commonwealth v. Miller,

102 A.3d 988, 992 (Pa. Super. 2014).

      A PCRA petition, including a second or subsequent one, must be
      filed within one year of the date the petitioner’s judgment of
      sentence becomes final, unless he pleads and proves one of the
      three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
      judgment becomes final at the conclusion of direct review by this
      Court or the United States Supreme Court, or at the expiration of

                                     -3-
J-S24012-22


      the time for seeking such review. The PCRA’s timeliness
      requirements are jurisdictional; therefore, a court may not
      address the merits of the issues raised if the petition was not
      timely filed. The timeliness requirements apply to all PCRA
      petitions, regardless of the nature of the individual claims raised
      therein. The PCRA squarely places upon the petitioner the burden
      of proving an untimely petition fits within one of the three
      exceptions.

Commonwealth v. Jones, 54 A.3d 14, 16-17 (Pa. 2012) (internal citations

and footnote omitted).

      Thompson’s judgment of sentence became final in 2009. The instant

petition – filed more than 11 years later – is patently untimely. See Appellant’s

Brief, at 10 (“Appellant concedes that his current PCRA petition [was] not filed

within one-year of the judgment [of sentencing becoming final.]”). Thus, the

PCRA court lacked jurisdiction to review Thompson’s petition unless he was

able to successfully plead and prove one of the statutory exceptions to the

PCRA’s time-bar. See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      The PCRA provides three exceptions to its time bar:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.




                                      -4-
J-S24012-22


42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Exceptions to the time-bar must be pled in

the petition, and may not be raised for the first time on appeal. See

Commonwealth v. Burton, 936 A.2d 521, 525 (Pa. Super. 2007); see also

Pa.R.A.P. 302(a) (providing that issues not raised before the lower court are

waived and cannot be raised for the first time on appeal). Further,

       although this Court is willing to construe liberally materials filed
       by a pro se litigant, pro se status generally confers no special
       benefit upon an appellant. Accordingly, a pro se litigant must
       comply with the procedural rules set forth in the Pennsylvania
       Rules of the Court. This Court may quash or dismiss an appeal if
       an appellant fails to conform with the requirements set forth in
       the Pennsylvania Rules of Appellate Procedure.

Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa. Super. 2003)

(citations omitted). Even liberally construed, Thompson has failed to plead

and prove that any of his claims constitute a valid exception to the PCRA time-

bar.

       Thompson has invoked the newly-discovered fact and government

interference    exceptions     to   the   PCRA's jurisdictional   time-bar.2   These

exceptions have plainly not been met. Thompson’s claim in his fourth PCRA

petition rests on facts that he was aware of at the time he filed his previous

petitions and appeals. He is attempting to show that evidence was withheld


____________________________________________


2Even if Thompson had alleged and argued that his claims qualified under 42
Pa.C.S.A. § 9545(b)(1)(iii), the newly recognized Constitutional right
exception, it would not change the outcome. See Commonwealth v.
Kretchmar, 189 A.3d 459, 463-64 (Pa. Super. 2018) (explaining that
changes in the application of the PCRA’s exceptions to the timebar do not
qualify as new Constitutional rights for purposes of § 9545(b)(iii)).

                                           -5-
J-S24012-22


from him that he could have used to impeach a Commonwealth witness.

Thompson merely seeks to relitigate his previously denied PCRA claims by

relying on recent case law and additional information concerning Mack’s

criminal history.

      Thompson continues to raise the same or similar claims regarding Mack

as he has raised in his direct appeal and previous PCRA petitions. He therefore

essentially stands in the same position as he did filing his previous petitions

and appeals. However, Thompson argues the merits of his petition should now

be heard pursuant to the holding in Commonwealth v. Small, 238 A.3d 1267

(Pa. 2020). In Small, the Pennsylvania Supreme Court discussed the “public

record presumption” which imputes knowledge of facts to a PCRA petitioner

the moment those facts become part of the public record, regardless of

whether the petitioner remained ignorant of them despite exercising due

diligence. The presumption was abandoned in Small, because as applied to

incarcerated pro se petitioners, it is inconsistent with the plain language of the

PCRA's newly-discovered evidence exception to the jurisdictional time-bar.

See Small, 238 A.3d at 1283-1286.

      According to Thompson, the decision in Small compels the PCRA court

to recognize his petition as timely filed. However, Small is inapplicable here,

where the underlying facts that Thompson puts forward are not “new,” much

less newly-discovered evidence as defined by subsection 9545(b)(1)(ii) of the

PCRA.


                                      -6-
J-S24012-22


      We agree with the PCRA court that Small has no bearing on the present

case because it is not a public records presumption that renders Thompson’s

PCRA petition untimely. Thompson has evidenced his full awareness of the

purported withholding of Mack’s criminal history by raising the same or similar

claims numerous times since trial. Accordingly, because Thompson cannot

satisfy the newly-discovered evidence or government interference exceptions

to the PCRA's jurisdictional time-bar, the PCRA court did not err in finding

Thompson’s petition untimely.

      Order affirmed. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/2022




                                     -7-